Citation Nr: 0921614	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-03 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma



THE ISSUE

Entitlement to an extension of the delimiting date for the 
use of educational assistance benefits under Chapter 35, 
Title 38, United States Code, beyond January [redacted], 2005.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

The RO has indicated that the appellant's father served 
during the Korean conflict.

In October 2006, the RO notified the appellant that her 
delimiting date for the use of educational assistance 
benefits under Chapter 35, Title 38, United States Code, was 
November 5, 2008, and could not be extended further.  The 
appellant initiated an appeal to the Board of Veterans' 
Appeals (Board).

In November 2007, while the appeal to the Board was pending, 
the RO determined that it had extended the appellant's 
eligibility beyond her 31st birthday in error.  The RO 
terminated her benefits, effective January [redacted], 2005 (the date 
of her 31st birthday), and waived collection of an 
overpayment created by the retroactive termination.  The RO 
issued her a statement of the case in December 2007, and she 
perfected the appeal by way of submission received in 
February 2008.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant seeks an extension of the delimiting date of 
her award of educational assistance benefits under Chapter 
35, Title 38, United States Code.  According to the RO, her 
entitlement is based on her father having been awarded a 
permanent and total disability rating.

Under certain circumstances, the delimiting date of an award 
of educational benefits under Chapter 35, Title 38, United 
States Code, may be extended beyond a dependent's 31st 
birthday.  See 38 U.S.C.A. § 3512(a)(3); VAOPGCPREC 8-2004 
(July 27, 2004), 69 Fed. Reg. 59,989-90 (Oct. 6, 2004).  
Whether such an extension is warranted is based, in part, on 
the date the veteran from whom eligibility is derived 
received notice of his or her permanent and total disability 
rating, and the effective date of the award.  38 U.S.C.A. 
§ 3512(d).

In the present case, the record currently before the Board 
does not contain any information pertaining to the effective 
date of the appellant's father's reported award of a 
permanent and total disability rating.  Nor does it contain 
any information with respect to the date on which he was 
notified of the award.  There is also no evidence documenting 
his military service.  Additional development is required.  
38 C.F.R. § 19.9 (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain the appellant's father's VA claims 
file and associate it with the record on 
appeal.  Ensure that the claims file contains 
verification of military service and 
documents reflecting action by VA awarding a 
permanent and total disability rating and 
action notifying the appellant's father of 
the award.

2.  Thereafter, take adjudicatory action on 
the matter here in question.  If the benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the 
appellant.

After the appellant has been given an opportunity to respond 
to the SSOC, the appellant's education folder and her 
father's VA claims file should be forwarded to this Board for 
further appellate review.  No action is required by the 
appellant until she receives further notice, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

